Campbell, J.,
(dissenting). As the opinion of the Chief Justice disposes of all but three questions in favor *150of affirmance, and as we think there is no error on those three questions, and that the judgment should be affirmed, it is only necessary to refer to the points on which we do-not agree with the Chief Justice.
The witness Moon, who, so far as knowledge of methods of driving are concerned, was probably competent enough, was not allowed to answer these questions:
“ What can you say as to whether the boom company handled the logs in the river as well as they could have been handled?”
“So far as your observation of the river went, and the operation of the boom company on these logs, state whether it was properly done or otherwise.”
“ State the manner in which the boom company handled the logs in the river; to your knowledge, that year.”
The answer to this last question was stricken out, and was as follows:
“Well, I think they were handled well, as far as I know anything about it.”
This action was not based on any lack of skill in running the log-drive that year, but for the conduct of the defendant in shutting up the river at various times, and in keeping back plaintiff’s logs above from coming down the stream in due time. The witness testified to no knowledge of the matters actually complained of, and they were not in any sense questions of skill and good management. Had they been such questions it could have made no difference, for the witness did not testify from any such knowledge of defendant’s conduct through the whole season as would have informed him on the material question, which was whether plaintiff had been improperly obstructed and hindered in getting his logs down.
A part of this blockade was laid by defendant to difficulties in getting workmen; and whatever this may have had to do with the result, it was not one of thé elements which Moon could have included, or have had any right *151to include, in any estimate which could go to the jury. But he was not asked, and does not appear to have known, anything about it.
We do not think it was error to allow defendant’s president to be cross-examined fully concerning the excuse of the strike, and the reason why men were not employed. It was not irrelevant to show, on cross-examination, that witness was induced to hold out against the men by getting an agreement of indemnity from the log-owners affected by the delay. We can see no reason why he could not be cross-examined as to the existence of a written agreement to that effect. The case was not one where such testimony would be excluded, because not the best evidence, and had not reached a point where, if such an objection would apply, it had any application. The existence of papers is very generally allowed to be shown by parol. Where their contents are to be shown, and their tenor becomes important, it is generally, but not always, true that the paper must be shown. This witness, who was certainly one who was likely to have heard, admitted he had heard of such a paper. It belonged to defendant, if to any one, and its existence and possession could only be shown by inquiry. It was not likely the matter was of any importance on the trial, but it was not error to allow the witness to be sifted as to his motives.
We think that where expenses paid form part of the damages there should be interest allowed after the payment, as was done in this case. Unless the money expended is compensated by interest, the party can never be made good for his losses.
We think the judgment should be affirmed.
Morse, J., concurred with Campbell, J.